756 N.W.2d 82 (2008)
In re Aaron Douglas SMITH, Chelsea Marie Smith, and Julie Ann Smith, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Melanie Ann Smith, Respondent-Appellant, and
Wayne Douglas Smith, Jr., Respondent.
Docket No. 137288. COA No. 283285.
Supreme Court of Michigan.
September 26, 2008.

Order
On order of the Court, the application for leave to appeal the August 21, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we *83 are not persuaded that the questions presented should be reviewed by this Court.